NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TRENTAIR LAVENT BINGHAM,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-245
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Michael F. Andrews,
Judge.

Trentair Lavent Bingham, pro se.


PER CURIAM.

             Affirmed. See State v. Wayne, 531 So. 2d 160 (Fla. 1988); Bilyou v.

State, 404 So. 2d 744 (Fla. 1981); State v. Segarra, 388 So. 2d 1017 (Fla. 1980);

Broughton v. State, 929 So. 2d 1130 (Fla. 2d DCA 2006); Mearns v. State, 779 So. 2d

282 (Fla. 2d DCA 1998); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.